ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a door handle for a transportation vehicle, a door interior trim for a transportation vehicle, and a transportation vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-8 and 12, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a handle piece arranged on a first surface of an interior of the transportation vehicle, wherein at least a portion of the handle piece is coupled to the first surface via a coupling portion of the handle piece;
a display device arranged on a front surface of the handle piece substantially 
facing a seated position of a user of the transportation vehicle; and
an actuating device arranged on the indicator display device,
wherein the handle piece includes a recess formed therein, the recess defining a rear surface of the handle piece located opposite the display device that faces the first  surface, the recess opening away from the coupling portion to allow engagement by the user, and
wherein the display device displays different function buttons based on an operating state of the transportation vehicle.

4.         With respect to claim 9 and 13-20, the prior art made of record fails to teach the combination of steps recited in claim 9, including the following particular combination of steps as recited in claim 9, as follows:
a handle piece arranged on a first surface on the door interior trim of the transportation vehicle, wherein at least a portion of the handle piece is coupled to the     first surface via a coupling portion of the handle piece;
a display device arranged on a front surface of the handle piece substantially  facing a seated position of a user of the transportation vehicle; and
an actuating device arranged on the indicator display device,
wherein the handle piece includes a recess formed therein, the recess defining a rear surface of the handle piece located opposite the display device that faces the first surface, the recess opening away from the coupling portion to allow engagement by the user, and
wherein the display device displays different function buttons based on an operating state of the transportation vehicle.

5.         With respect to claim 10-11, the prior art made of record fails to teach the combination of steps recited in claim 10, including the following particular combination of steps as recited in claim 10, as follows:
a handle piece arranged on a first surface of an interior of the transportation vehicle, wherein at least a portion of the handle piece is coupled to the first surface via a coupling portion of the handle piece;
a display device arranged a front surface on the handle piece substantially facing a seated position of a user of the transportation vehicle; and
an actuating device arranged on the indicator display device, 
wherein the handle piece includes a recess formed therein, the recess defining a rear surface of the handle piece located opposite the display device that faces the first surface, the recess opening away from the coupling portion to allow engagement by the user, and
wherein the display device displays different function buttons based on an operating state of the transportation vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851